Citation Nr: 0835489	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, based on surgical care in January 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1951 to July 
1952. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The evidentiary record reflects that in January 2004 the 
veteran underwent surgery for amputation of the fourth and 
fifth rays of the left foot, including the metatarsal heads 
and the toes, based on indium scans showing osteomyelitis 
affecting those parts.  The osteomyelitis was reflected as a 
complication of the veteran's ongoing diabetes mellitus.  The 
veteran underwent spinal anesthesia, rather than general 
anesthesia, for that surgery.  A record signed by the veteran 
on January 7, 2004, shows that he provided consent for the 
amputation procedure.  

The veteran makes two distinct allegations related to the 
January 2004 surgery: first, that he did not provide consent 
for the anesthesia; and second, that the administration of 
the spinal anesthesia resulted in numbness and/or paralysis 
affecting his ability to ambulate and function generally.  

The principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 
3 Vet. App. 394 (1992).  This presumption may be rebutted by 
clear evidence to the contrary.  Chute v. Derwinski, 1 Vet. 
App. 352 (1991).  The Board does not find support in the 
record for the veteran's allegation that he did not give 
permission for the spinal anesthesia, with the documented 
medical evidence appearing to clearly outweigh the veteran's 
uncorroborated account of his not having given permission.  
Hence, that basis of claim is not the subject of this remand.  
Rather, the Board here focuses on whether there was a not-
reasonably-foreseen consequence of that spinal anesthesia 
resulting in disability, as the veteran has effectively 
contended, or whether some other fault in that surgery 
resulted in additional disability.  

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008) 
provide that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
to the veteran will be compensated in the same manner as if 
service connected if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which was not 
reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. §§ 3.358, 
3.361 (2008).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

The Board believes this case would benefit from a complete 
and current medical assessment of the question of any current 
disability which was a not-reasonably foreseeable result of 
the veteran's surgery in January 2004, or which was a result 
of some fault of VA in that surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by a VA examiner with appropriate 
expertise, to address questions as related to 
the amputation surgery performed in January 
2004.  The claims folders must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
necessary and non-invasive tests and studies 
should be conducted.  The VA examiner should 
note the veteran's history of disabilities 
both before and after the January 2004 
surgery, and address disabilities documented 
in the record as well as those found upon 
current appropriate examination and testing.  
The examiner should address the following:  

a.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the veteran has additional 
disability, due to the January 2004 
surgery performed to amputate the fourth 
and fifth rays of the left foot, which was 
not a reasonably expected or necessary 
consequence of that surgery.  In so doing, 
the examiner should consider the veteran's 
physical condition before and after that 
surgery and treatment.  The examiner 
cannot consider as being due to that 
surgery or treatment any natural progress 
of disease or injury or any changes that 
were merely coincidental with that surgery 
or treatment.  Rather, a causal connection 
is required.  To be causally linked to the 
January 2004 surgery, any additional 
disability or increase in severity due to 
the VA surgery must have been the result 
of hospitalization, medical or surgical 
treatment, or examination, including 
appropriateness of treatment decisions and 
consequences of those decisions.   

b.  Because the veteran has specifically 
contended that he incurred additional 
disability in the form of lower 
extremities numbness and/or paralysis 
and/or functional impairment as a result 
of the spinal anesthesia administered for 
the above surgery, the examiner should 
address any such current consequences of 
that spinal anesthesia as supported by 
medical evidence, which was not a 
reasonably foreseeable consequence of that 
anesthesia, or which was the result of 
negligence or fault in the administration 
of that anesthesia or in the decision to 
administer that anesthesia.  

c.  In addition, the examiner should 
specify whether any additional disability 
or increase in severity of disability was 
the necessary consequence of medical or 
surgical treatment or examination properly 
administered.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, the 
examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined, at the time of 
consent for the examination or medical or 
surgical treatment, whether the treatment 
would in fact be administered.  

d.  The examiner should also specify 
whether the additional disability or 
increase in severity of disability, if 
present, was the result of the veteran's 
failure to follow instructions.  

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

f.  The examiner should provide complete 
explanations for all his/her opinions.

g.  If the examiner cannot answer any of 
these questions without resorting to 
medically unsupported speculation, the 
examiner should so state.

2.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


